Citation Nr: 1816342	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-50 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include whether the reduction from 50 percent to zero percent for bilateral hearing loss as of October 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1959 to February 1960 and from July 1961 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2017, the Board remanded the case for additional development and it now returns for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking entitlement to a compensable rating for bilateral hearing loss.  At the same time, he is challenging the RO's decision to reduce his rating for such disability from 50 percent to zero percent, effective October 1, 2012.  

As noted in the September 2017 remand, the Veteran has undergone numerous VA examinations that either demonstrate wide fluctuations in his hearing acuity or were determined to be insufficient for rating purposes.  Specifically, a February 2010 VA examination was the basis for the assignment of an initial 50 percent rating; however, a mere 10 months later, a December 2010 VA examination reflected hearing loss that was commensurate with a noncompensable rating.  Thereafter, a February 2013 VA examiner indicated that she was unable to obtain the Veteran's puretone threshold readings in either ear.  She further noted that the test results were not valid for rating purposes; however, she did report speech discrimination scores (based on the Maryland CNC word list) of 84 percent in the right ear and 88 percent in the left ear, and noted that such were appropriate for the Veteran.  In addition to such VA examination reports, the Veteran had submitted audiological examinations from May 2012 and October 2016; however, such reports indicated that they are not adequate for rating purposes.  Consequently, in light of such, the Board remanded the matter in order to obtain another VA audiological examination so as to determine whether the Veteran's bilateral hearing loss has actually improved and to properly evaluate the current severity of such disability.

Thereafter, the Veteran underwent a VA examination in October 2017.  At such time, the VA examiner found that the Veteran was unable or unwilling to provide consistent and reliable responses during his hearing test.  Furthermore, she stated that the use of the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.  Additionally, the examiner explained that the pure tone thresholds and speech reception thresholds were in poor agreement.  She further stated that, due to inconsistencies between test measures, the test results carry poor reliability and are not suitable for medical determination of a hearing disability/ impairment.  Therefore, the examiner stated that she could not offer an opinion as to whether the Veteran's bilateral hearing loss has improved under the ordinary conditions of life and work since the February 2010 VA examination.  

Consequently, the Board remains without the necessary information to decide the instant claim.  Therefore, the Board again finds that a remand is necessary in order to afford the Veteran another VA audiological examination to determine whether his bilateral hearing loss has actually improved and to properly evaluate the current severity of such disability.  Furthermore, if the examiner again finds that the Veteran's tests results are unreliable or invalid, he or she should provide the requested opinion based on a review of the prior audiological test results, to include an opinion as to which historical audiogram most accurately represents the current severity of the Veteran's bilateral hearing loss over the course of the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiological examination, with an examiner other than the October 2017 examiner, if possible, in order to determine the current nature and severity of his bilateral hearing loss.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The examiner should then identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

The examiner is also requested to review the audiological evaluations conducted in February 2010, December 2010, May 2012, February 2013, October 2016, and October 2017, and offer an opinion as to whether the Veteran's bilateral hearing loss has improved under the ordinary conditions of life and work since the February 2010 VA examination.  If the examiner finds that the current examination is unreliable or invalid, he/she is requested to provide the aforementioned opinion based on a review of the record.  In this regard, the examiner is requested to opine as to which historical audiogram most accurately represents the current severity of the Veteran's bilateral hearing loss over the course of the appeal.  

Any opinion expressed should be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


